  
 
 
 
 
KAWA SUSHI RESTAURAN
T
 
 
 
 
 
607
 
 
359 NLRB No. 70
 
Kawa Sushi, Inc. a.k.a. Kawa Sushi 8 Avenue Inc. 
d/b/a Kawa Sushi Restaurant 
and
 
318 Resta
u-
rant Workers Union. 
Case 02

CA

039736
 
February 28, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On September 19, 2012, Administrative La
w Judge 
Michael A. Marcionese issued the attached decision.  
The Respondent filed exceptions and a supporting brief.  
The Acting General Counsel filed an answering brief.  
 
The National Labor Relations Board has considered 
the decision and the record in li
ght of the exceptions and 

d-
ings,
1
 
and conclusions and to adopt the recommended 
Order as modified.
2
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judg
e as 
modified below and orders that the Respondent, Kawa 
                                        
                  
 
1 
In the absence of exceptions, 

Hui was not a statutory supervisor as well as his dismissal of the alleg
a-
tion that the Respondent violated Sec. 8(a)(1) by interrogating emplo
y-
ees without giving them the assurances required by 

Co.
, 14
6 NLRB 770 (1964), enf. denied 344 F.2d 617 (8th Cir. 1965).
 

d-

a-

preponderance 
of all the relevant evidence convinces us that they are incorrect.  
Stan
d-
ard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.
 
In ado

m-
ployee Wen Dong Lin with discharge, we agree with the judge that Yi 
Hui, who made the threat, was an agent of the Respondent under Sec. 
2(13) of the Act.  In concluding that Yi Hui was an agent, ho
wever, we 

bank account and liquor license.
 
Applying 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), we agree with the 
judge tha


Wright Line
 
standard, 
however, there is no requirement that the Acting General Counsel 
show, as an element of his initial burden, that there is a 
causal conne
c-
tion between the protected activity and the adverse action.  The el
e-

activity 
by the employee, employer knowledge of that activity, and animus by 
the employer.  See, e.g., 
Mesker D
oor, Inc.
, 357 NLRB 
591, 592
 
fn. 5 
(2011). 
 
2
 
In accordance with our recent decision in 
Latino Express, Inc.
, 359 
NLRB 
518
 
(2012), we shall order the Respondent to reimburse discri
m-
inatee Lin an amount equal to the difference in taxes owed upon receipt 
of 
a lump
-
sum backpay payment and taxes that would have been owed 
had there been no discrimination against him.  Further, we shall order 
the Respondent to submit the appropriate documentation to the Social 
Security Administration so that when backpay is paid 
to Lin, it will be 
allocated to the appropriate periods.
 
Sushi, Inc. a.k.a. Kawa Sushi 8 Avenue Inc. d/b/a Kawa 
Sushi Restaurant, New York, New York, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified.  
 
1. Insert the following after paragraph 2(b) and renu
m-
ber subsequent paragraphs accordingly. 
 

in taxes owed upon receipt of a lump
-
sum backpay pa
y-
ment and taxes that would have been owed had there 
been 
no discrimination against him.
 

o-
cial Security Administration so that when backpay is 
paid to Lin, it will be allocated to the appropriate per
i-

 
2. Substitute the attached notice for that of the admi
n-
ist
rative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
o
bey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
acti
vities.
 
 
W
E WILL NOT
 
threaten you with discharge if you engage in 
concerted activities with other employees for your benefit and 
protection. 
 
W
E WILL NOT
 
refuse to reinstate you or otherwise take 
action against you if you engage in concerted activities 
wit
h other employees for your benefit and protection. 
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, within 14 days from the date of this Order, 
offer Wen Dong Lin full r
einstatement to his former job 
or, if that job no longer exists, to a substantially equiv
a-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed.
 
W
E WILL 
make Wen Dong Lin whole for any loss of 
earnings and o
ther benefits resulting from our refusal to 
reinstate him, less any net interim earnings, plus interest 
compounded daily.
 
 608
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
W
E WILL 
reimburse Wen Dong Lin an amount equal to 
the difference in taxes owed upon receipt of a lump
-
sum 
backpay payment and taxes th
at would have been owed 
had there been no discrimination against him.
 
W
E WILL 
submit the appropriate documentation to the 
Social Security Administration so that when backpay is 
paid to Wen Dong Lin, it will be allocated to the appr
o-
priate periods.
 
W
E WILL
,
 
within 14 days from the date of this Order, 
remove from our files any reference to our unlawful r
e-
fusal to reinstate Wen Dong Lin, and 
WE WILL
, within 3 
days thereafter, notify him in writing that this has been 
done and that the refusal to reinstate him w
ill not be used 
against him in any way.
 
 
K
AWA 
S
USHI 
I
NC
.
 
A
.
K
.
A
.
 
K
AWA 
S
USHI
 
8
 
A
VENUE 
I
NC
.
 
D
/
B
/
A 
K
AWA 
S
USHI 
R
ESTAURANT
 
 
Joane Si Ian Wong, Esq., 
for the General Counsel.
 
Susan B. Papano, Esq., 
for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ICHAEL 
A.
 
M
AR
CIONESE
, Administrative Law Judge. I 
heard this case in New York, New York, on March 20, 21, and 
22, and April 25, 2012. The Union (318 Restaurant Workers 
Union) filed the charge on February 12, 2010, and the General 
Counsel issued an amended complaint on 
February 10, 2012.
1
 
The amended complaint alleged that the Respondent, Kawa 
Sushi, Inc. a.k.a Kawa Sushi 8 Avenue Inc. d/b/a Kawa Sushi 
Restaurant,
2
 
violated Section 8(a)(1) of the National Labor 
Relations Act (the Act) by suspending and refusing to reinst
ate 
Wen Dong Lin because he had participated in a protest of a
n-

l-

n-
ing statements to employees in violation of Section 8(a)(1) of 
the Act. At t
he hearing, counsel for the Acting General Counsel 

owner violated Section 8(a)(1) during pretrial preparation by 
interrogating employees without giving them the assurances 
described in the Board


 
decision.
3
 
On February 22, 2012, the Respondent filed its answer to the 
amended complaint denying that it committed the alleged u
n-
fair labor practices and asserting several affirmative defenses, 
including that the Charging Party and Li
n had engaged in a 
conspiracy to cause the discharge of Lin in order to collect 
liquidated damages under a settlement agreement resolving a 
Fair Labor Standards Act (FLSA) lawsuit. The Respondent also 
asserted that the Respondent had suspended and refused 
to 
                                        
                  
 
1
 
T
he Regional Director had initially dismissed the charge in its e
n-
tirety on July 26, 2010. The instant complaint issued after the Office of 
Appeals remanded the case to the Region with instructions
 
to issue the 
complaint.The name of the Respondent was amended at the hearing.
 
2
 
The name of the R
espondent was amended at the hearing.
 
3
 

146 NLRB 770 (1964), enf. denied 344 
F.2d 617 (8th Cir. 1965).
 
reinstate Lin because he was involved in an altercation with 
another employee while at work during which he physically 
assaulted the other employee.
 
On the entire record,
4
 
including my observation of the d
e-
meanor of the witnesses, and after considering 
the briefs filed 
by the Acting General Counsel and the Respondent, I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent, a corporation, operates a public restaurant 
serving and delivering food to individual customers at its 24 
Eighth Avenu
e, New York, New York facility. The Respondent 
annually derives gross revenues in excess of $500,000 from its 
business operations and annually purchases and receives at its 
facility goods valued in excess of $5000 directly from points 
located outside the S
tate of New York. The Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization within the meaning of Section 
2(5) of the Act. 
 
II
.
  
ALLE
GED UNFAIR LABOR PRA
CTICES
 
A. The Suspension and Termination of Wen Dong Lin
 
1. The evidence
 
The Respondent operates a Japanese restaurant in a space of 
approximately 300 square feet consisting of a kitchen, sushi 
bar, dining room, and prep area where food
 
is prepared for 
delivery. Yong Feng Wang and Yi Xiang Cao each own 50 

i-
dence specifies that Wang has sole responsibility to manage the 
operation, including making all decisions regarding the e
m-
plo

u-
rant although her status is in dispute, with the General Counsel 
alleging and the Respondent denying that she is a supervisor 
and agent of the Respondent.
5
 
 
The events at issue in this proceeding too
k place in late 2009 
through early 2010. During that time, the Respondent employed 
two chefs, two sushi chefs, four waiters, and four delivery 
workers. The alleged discriminatee, Wen Dong Lin, was one of 
the delivery workers. The evidence in the record rev
eals that 
many of the employees, not including Lin, were related to the 


worked there as a cashier.
 
The parties stipulated that Wen Don
g Lin was employed by 
the Respondent on two separate occasions. The first was from 
June 2005 until about September 2006. Lin testified that his 
first period of employment ended when his boss at the time, Yi 
Xiang Cao, told him not to come back to work the 
next day. 
There is no evidence in the record showing what, if anything, 
                                        
                  
 
4
 
Counsel for the Acting General
 
Counsel filed with her brief a m
o-
tion to correct the transcript in accordance with a stipulation signed by 
both counsel. I shall grant the motion and the transcript shall be co
r-
rected as outlined in a
ppendix A. [Omitted from publication.]
 
5
 
Yong Feng Wang
 
and Xiu Hui Weng are often referred to in the 
record as Yi Feng and Yi Hui.
 
  
 
 
 
 
KAWA SUSHI RESTAURAN
T
 
 
 
 
 
609
 
 
 
 
preceded this termination. He returned to work in January 2008 
as part of a settlement of the wage and hour litigation to be 
discussed, and continued to work at the restaurant until th
e 
incident at issue here. Timecards and testimony show that his 
last day of work was January 11, 2010.
 
In 2007, Wen Dong Lin joined with five other employees of 
the Respondent to file a lawsuit under the Fair Labor Standards 
Act (FLSA) alleging that the Re
spondent failed to pay them 
minimum wages and overtime as required by the statute.
6
 
The 
employees were assisted in filing this lawsuit by the Chinese 
Staff and Workers Association, an organization that has been 
active in pursuing such lawsuits on behalf of
 
employees wor
k-
ing for Asian restaurants in New York City. On August 10, 
2008, the lawsuit was settled with the Respondent agreeing to 
reinstate the named plaintiffs and to pay them $210,000 plus 
$10,000 in legal fees.
7
 
The settlement agreement contained t
he 
following provision regarding retaliation:
 
 
Defendants shall not take any material actions adverse to 

lawsuit or for their prior complaints about wages and working 
conditions. Any material a
dverse employment action not 
made for good cause will be deemed to be retaliation in viol
a-
tion of this Agreement. The following actions, if taken by D
e-
fendants within 12 months after the Effective Date, are exa
m-
ples of actions that will be deemed to be ret
aliatory regardless 

Kawa restaurant at which any Plaintiff is employed if Plaintiff 
cannot continue his employment at another Kawa location; 

our 
(4) full
-
time delivery workers at the Kawa location at 24 

failure to continue to pay each Plaintiff a gross wage equiv
a-
lent to at least $1200 per month for 40 hours of work per 
week. Within the 12 
months after the Effective Date, defen
d-
ants also agree not to divert delivery orders from any Kawa 
location at which a Plaintiff is employed to any other Kawa 
location, and further agree that the Plaintiffs will be guara
n-
teed an average of at least forty
-
f
ive (45) deliveries per full 
day shift during each work week. 
In the event that Defen
d-

cause, such Plaintiff will be entitled to recover liquidated 
damages in the amount of $40,000, and all other remedies
 
available under this Agreement or at law.
 
[Emphasis ad
d-
ed.]
 
 
As noted, only three of the named plaintiffs accepted rei
n-
statement as part of the settlement of the lawsuit, i.e., Wen 
Dong Lin, Tian Wen Ye, and Li Chuan Chen. Because the R
e-
spondent needed fo
ur delivery workers to satisfy the terms of 
the agreement, Lin, Tian, and Chen recruited De Quan Lu, an 
acquaintance at the Association, to come work for the R
e-
spondent. Lu had not been involved in the lawsuit and had ne
v-
                                        
                  
 
6
 
The other plaintiffs were Hong Sheng Han, Tian Wen Ye, Xiao 
Xiao Lian, Li C. Chen, and Cai Shuang Chen.
 
7
 
Although the settlement agreement was not signed until August 
2008, the
 
Respondent reinstated Lin and two other plaintiffs in January 
2008.
 
er worked for the Respondent. The f
our delivery workers 
pooled tips with Tian Wen Ye being responsible for splitting 
the tips.
 
On October 22, 2009, the Respondent fired Tian Wen Ye. 
The record is not clear regarding the circumstances surrounding 
the termination. Tian Wen Ye, who was subpoen
aed by the 
General Counsel to testify in this proceeding, professed a lack 
of recall regarding what happened on the day he was fired. The 
General Counsel offered his pretrial affidavit as a past recolle
c-
tion recorded. In that affidavit, dated April 14, 201
0, Tian sta
t-
ed that he returned to the restaurant at 5:30 p.m. that day and 

wife, Yi Hui, where the timecard was, she told him she had 
taken it and that he should go home. When Tian asked Yi Hui 



attacked and had called 911 to report it to the police and the 
police had 
told him to stay where he was. He also told Yi Hui 
that one of the persons who attacked him was her brother. A
c-
cording to the affidavit, Yi Hui told him it was his problem and 

Ye claimed he co
uld not recall what happened that day. 
 

t-
ed Tian because he refused to make a delivery. According to Yi 
Feng, there was an order ready to deliver and he rang the bell 
for a delivery worker to come a
nd take the order. No one a
p-
peared. Yi Feng said he went outside and found Tian Wen Ye 
talking on the phone. When he asked Tian to deliver the order, 
Tian motioned with his hand to push him away, saying, 

old Tian 
that the order was ready; of course he had to deliver it. When 


asked Wen Dong Lin, who had just returned from another d
e-
live
ry, to deliver the order. Yi Feng testified that later, when 
Tian came back into the restaurant, he took his timecard and 
asked Tian to sign it, then counted the money and gave it to 

keep you.

 
It is not necessary for me to determine what actually ha
p-
pened when Tian Wen Ye was fired, or whether the discharge 
was for cause or not, because the aspect of the unfair labor 
practice charge related to his discharge was dismissed by the 
Region and appa
rently upheld on appeal. What is at issue r
e-


her involvement in this discharge as proof that she was a stat
u-
tory supervisor.
 
Wen D
ong Lin testified that, on the day Tian Wen Ye was 
fired, he returned to the restaurant after making a delivery and 
found Tian standing outside. Tian told him that the boss was 
going to fire him. According to Lin, he went inside and asked 
Yi Feng and Yi Hu
i why they were firing Tian Wen Ye. Yi 


and told the cashier to calculate the money owed to Tian. Lin 
recalled that the cashier (
Agnes or Alice) asked Yi Hui if it was 
 610
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 

Xiang Cao. According to Lin, Yi Hui said it was and then pr
o-
ceeded to talk to Cao on the phone. Lin claimed that he was 
able to hear both sides of the con
versation because Yi Hui was 
speaking on a cordless phone and Cao was very loud. He test
i-
fied that he heard Yi Hui say that she was going to fire Tian 
Wen Ye today. According to Lin, Cao asked why she was firing 




testified further that he then followed Yi Feng and Yi Hui ou
t-
side and saw Yi Hui hand the money over to Tian Wen Y
e. He 
testified that something was said but he could not recall what it 
was. 
 
Both Yi Feng and Yi Hui disputed this version of the events. 
Both denied that Yi Hui had any authority to terminate emplo
y-
ees and denied that she was involved in the decision to 
term
i-

events that day, he was the one who dealt directly with Tian 
Wen Ye over the alleged refusal to deliver the order and he was 
the one who gave him his pay and told him not to come back. 
Tian
 
Wen Ye was not helpful in resolving this factual dispute 
because he claimed no recollection of that day. Although his 
affidavit ascribes a primary role to Yi Hui in his termination, I 
cannot credit this statement over the live testimony of Yi Feng 
and Yi 
Hui, particularly where the only corroborating evidence 
was the testimony of Wen Dong Lin who had a financial stake 
in the outcome of this case. In any event, there is no dispute 
that Yi Feng was present when Tian Wen Ye was terminated 
and was involved in 
giving him his pay and telling him not to 
come back to work. I thus find the evidence offered by the 

s-
charge unreliable and insufficient to establish that she po
s-
sessed or exercised supervisory autho
rity within the meaning of 
the Act.
8
 

the Union and the Association set up a picket line outside the 
restaurant to protest the termination and urge a boycott of the 
restaurant. The picketing commenc
ed in mid
-
November 2009 
and continued until about February 2010. The picketing usually 
occurred during the lunch business, between 12 noon and 2 
p.m. Tian Wen Ye picketed a few days a week and was usually 
joined by supporters from the Union and the Associa
tion. 
Sometimes he was alone and at other times up to 10 people 
would be there picketing. The picketers held signs and handed 
out leaflets. There is also no dispute that the Respondent cou
n-
tered this demonstration by distributing its own flyers with the 
he


i-
dence, to be discussed, regarding whether De Quan Lu was one 
of the employees distributing this flyer on behalf of the R
e-
spondent. 
 
                                        
                  
 
8
 
Even though she may not have been a statutory supervisor, the R
e-
spondent may still be liable for her statements and conduct as an appa
r-
ent agent. This will be discussed in more detail l
ater in this decision in 

statements to employees.
 
It is
 
undisputed that Wen Dong Lin often participated in the 
picketing with Tian Wen Ye while waiting for orders to deliver 
and that he was the only current employee of the Respondent to 
do so. According to Wen Dong Lin, both Yi Feng and Yi Hui 
asked him to pas


e-
quest, at separate times and in separate locations in the resta
u-

Lin also testified that he
 
saw the other delivery workers, inclu
d-

Dong Lin testified that, on another occasion when he was ou
t-
side the restaurant talking to Tian Wen Ye while he picketed, a 
waiter named Steven came out and t

wanted to speak to him. Lin immediately went into the resta
u-
rant and spoke to Yi Hui in the area where she packaged food 





business, to just do his own job. Wen Dong Lin also testified 
that he was treated differently after he began joinin
g Tian Wen 
Ye on the picket line. According to Lin, he was assigned to 
deliver small orders and orders that were far from the resta
u-
rant, which adversely affected the amount he could earn in tips. 
Wen Dong Lin testified that, after Tian Wen Ye was termina
t-
ed, the delivery workers stopped pooling tips and had to earn 
their own tips.
9
 
There is no dispute that some kind of altercation occurred 
b
e
tween Wen Dong Lin and De Quan Lu on December 1, 2009. 
The incident began as a dispute over who was going to deliver
 
two orders, one going east and one going west. Lin testified that 
Lu took both orders to deliver. When Lin told Lu that if he took 
both orders, there would be nothing for him to deliver, Lu r
e-

men 
argued for a time over the deliveries until Lu attempted to 
leave with both orders. After insisting that Lu apologize for the 

attempted to grab the orders from Lu. According to Lin, Lu 
picked
 
up a large stapler that was used to seal the bags for d
e-
livery and swung at Lin with it. As Lin attempted to fend off 
the stapler, Lu slowly sat down on the floor and then laid down. 
At that point, according to Lin, Yi Feng came out of the kitchen 
and tol
d the cashier to call the police.
10
 
Yi Feng testified that, although he was in the restaurant at 
the time, he did not see the altercation. He only saw that Lu was 
on the ground and that is why he had the cashier call the police. 
His wife, Yi Hui, testified
 
that she was not present that day. 
The Respondent called Lu and two other employees to testify 
about the incident. Lu claimed he could not remember much of 
what happened that day, although he did remember that Lin hit 
him and that he had memory and other 
medical problems as a 
result. He ultimately conceded that he had a dispute with Lin 
                                        
                  
 
9
 

was to collect the tips and distribute them to the delivery workers.
 
10
 
Wen
 
Dong Lin testified that both Yi Feng and Yi Hui were present 
at the time of the altercation, as were the two cooks in the kitchen. Yi 
Hui denied that she was there.
 
  
 
 
 
 
KAWA SUSHI RESTAURAN
T
 
 
 
 
 
611
 
 
 
 
over tips which may have led Lin to hit him. At the same time, 

self
-
proclaimed status in the Association. Lu

this incident and other events was not very credible. He was 
nonresponsive to both counsels, tended to give answers to que
s-
tions that were not being asked, and gave rambling and som
e-
times incoherent responses. He also tended to describe 
events 
in a melodramatic fashion and was eager to portray himself as a 
victim.
 
The Respondent called Xin Jing Weng, one of its cooks, to 
testify about this incident.
11
 
Weng was in the kitchen at the 
time and testified that Lu and Lin were behind him separa
ted by 
some barriers so he could not really see what happened. Ho
w-

toward one another, and that he saw Lu fall down. On persistent 

he sa
w Lin hit Lu. This despite his initial testimony that he was 
busy and not really paying much attention to their quarrel.
 
Finally, on the last day of the hearing, the Respondent called 
Yong Di Lin back to the stand to testify as to his observation of 
the in
cident.
12
 
On his second trip to the witness stand, Yong Di 
Lin testified that, although he did not know who started the 
argument, it was over deliveries. Yong Di Lin testified further 

Dong Lin
 


and Lu, he did nothing to intervene or to assist Lu, instead he 
grabbed the two orders that Lin and Lu had been fighting over 
and left to 
make the deliveries.
 
There is no dispute that, after this altercation, the police a
r-
rived and, after talking to Wen Dong Lin and De Quan Lu, both 
men were issued citations to appear in court. An ambulance 
also came to the scene and, after paramedics examin
ed Lu, he 
declined transport to the hospital.
13
 
The record is unclear exac
t-
ly what happened next. Although the complaint alleges that Lin 
was suspended as a result of the altercation, the docume
n
tary 
evidence confirms that he continued to work until Januar
y 11, 
2010, more than a month after he allegedly hit Lu. At the same 
time, the evidence suggests that Lu did not return to work the 
next day and remained out of work until February 15, 2010. Lu 
testified that, because of the ailments he suffered as a resul
t of 

until his doctor told him he could go back to work. Even then, 
according to Lu, Yi Feng did not let him return to work until 
after his court appearance.
 

last day at work, in 


Feng, he simply told Wen and Lu to settle their dispute and that 
they could not come back to work until they did. 
Yet, he never 
                                        
                  
 
11
 
Weng is the cousin of Yi Hui.
 
12
 
Yong Di Lin first testified on the third day of the tr
ial before we 
adjourned for about a month. That testimony was limited to his reciting 

seeking money from the boss.
 
13
 
Contrary to the testimony of other witnesses for the Respondent, 
Yong Di 
Lin and Xin Jing Weng claimed that they saw Lu carried out 
on a stretcher.
 
explained why Wen Dong Lin worked for more than a month 
after the fight while Lu was out of work, and what happened on 
January 11, 2010, that caused Lin to stop working. Even Wen 
Dong Lin never clearly explained what happened on January 11 
to
 
cause him to stop working. He did say something about the 
boss and his wife bringing him his timecard to sign and telling 
him that Lu had sought a lawyer to file a case against Lin and 
that every time someone called the restaurant asking about Lu, 
it affe
cted business. According to Lin, they told him to go talk 
with Lu to resolve the issue and then he could come back.
 
Both Wen Dong Lin and De Quan Lu appeared before a 
judge, as required, on February 1. The judge asked each man, 
through his attorney, if he 
wanted to resolve their dispute. A
c-
cording to Wen, he advised the judge, through his attorney, that 


that he never agreed to settle 
his dispute with Lin. In any event, 
the charges against both were dismissed and neither man had to 
pay a fine or return to court over this incident. 
 
Wen Dong Lin testified that, after his court appearance, he 
telephoned the boss and told him that he had b
een to court and 
the case was settled. According to Lin, Yi Feng said whatever 
the judge said was none of his business and that Wen Dong Lin 
and De Quan Lu had to settle the issue between them. When 
Wen persisted in saying that the judge said there was not
hing 
between them, Yi Feng claimed he was busy and hung up. Wen 
Dong Lin testified further that he went to the restaurant about 2 
days after this phone call and spoke to Yi Feng. Lin reiterated 
his position that the dispute had been settled by the judge an
d 

between you and Lu are resolved, and then you can come 

matter, what more did Lin need to do to come back, Yi Feng 
replied that the ju

Lin had to talk to and resolve the dispute with Lu. Yi Feng 
concluded the conversation saying he was busy and telling Lin 
to come back in a few minutes. 
 
Wen Dong Lin testified that, after his conversation, he 
went 
outside the restaurant and saw that Tian Wen Ye was picketing. 
Lin joined Tian Wen Ye on the picket line for a few minutes 
before returning to the restaurant to talk to Yi Feng. According 
to Lin, when he re
-

 

testified that Yi Feng then asked him to leave and, at the same 

Yi Feng, they drove him out of the restaurant, with Yi Feng 
sayi

-

 
Although Yi Feng initially testified that Wen Dong Lin never 
asked for his job back, he ultimately conceded that Lin came 
back to the restaurant seeking his job back. Yi Feng did not 
specifical
ly deny the statements attributed to him by Lin during 
that visit. Yi Feng also admitted that he did re
-
hire De Quan Lu 

Yi Feng, he rehired Lu to provide him an opportunity because 
he had no jo
b.
 
Counsel for the Acting General Counsel also offered test
i-
mony regarding efforts by Wen Dong Lin and representatives 
of the Association and the Union to resolve the dispute between 
 612
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
Lin and Lu, who both were members of these organizations. 
This testimony 
shows that, although Lin was always willing to 
resolve his differences with Lu, Lu expressed no interest in 


desire to settle with Li
n and spoke of filing a lawsuit against 
him.
 
The Respondent also offered evidence to show that Lu was 
an active member of the association and Union who was held in 
high regard by these organizations and that Lu had been a
s-
signed to investigate the circumst

r-
mination. This testimony, mostly from Lu himself, suggested 
that theses organizations turned against Lu after he reported to 

evidence was to show that the Respondent di
d not discriminate 
against Wen Dong Lin because of his status as a union member. 
While that might be relevant if the complaint alleged a viol
a-
tion of Section 8(a)(3), the complaint here only alleges that the 
Respondent violated Section 8(a)(1) by taking ac
tion against 
Lin because he engaged in protected concerted activity, i.e., by 
supporting another employee who was terminated.
 
2. Analysis
 
a. The 8(a)(1) allegations
 
The complaint alleges that, in or about late October or early 
November 2009, the Respondent
 
threatened Wen Dong Lin 
with discharge if he engaged in protected concerted activity by 


he was outside the restaurant talking to Tia
n Wen Ye while Ye 


identified as being present during the conversation. The R
e-
spondent also denied that Yi Hui was a supervisor or ag
ent of 
the Respondent. 
 
I have already found that the evidence offered by the General 

was unreliable and insufficient to establish her status as a stat
u-
tory supervisor. Counsel for the Acting Gener
al Counsel also 
relied upon testimony from Lin that Yi Hui approved time off 
for him on one occasion and that she told Lin that she had hired 
two employees shortly after Ye was terminated. The testimony 

e exercise 
of any independent judgment in the interest of the employer. 
She merely told Lin that, if he could find someone to cover his 
shift, he could go. When he found someone to work for him, 
she told him he could go. This one incident is insufficient t
o 
establish supervisory authority. With respect to the hiring of 
two employees, the only evidence of this is what Yi Hui alle
g-

any other evidence, I am reluctant to rely upon it as proof of 
supervi
sory status. I thus find that the General Counsel has not 
met the burden of proof that Yi Hui was a statutory supervisor.
 
The fact that Yi Hui was not a supervisor does not end the 
inquiry because the Respondent would still be liable for stat
e-
ments she mad
e to employees if she was its agent. The Board 
applies common law agency principles to determine whether a 
nonsupervisory employee is an agent of the employer and thus 

If the employee was acti
ng with the apparent authority of the 
employer with respect to the alleged conduct, then the emplo
y-
er is responsible for the conduct. Under the doctrine of apparent 

i-

hird party supply a reasonable basis 
for the third party to believe that the principal has autho
r
ized 

L.B.&B. 
Associates, Inc., 
346 NLRB 1025, 1029 fn. 17 (2006); 
Fleming 
Cos., 
336 NLRB 192 (2001), and ca
ses cited therein. To dete
r-
mine whether the alleged agent had such apparent authority, the 

employees would reasonably believe that the employee in que
s-
tion was reflecting company policy and spe
aking and acting for 

Id.
 
See also  
D&F Industries, 
339 NLRB 618 
(2003); 
Hausner Hard
-
Chrome of KY, 
326 NLRB 426, 428 
(1998); 
Delta Mechanical, Inc., 
323 NLRB 76, 77

78 (1997).
 

in the re
staurant on her own schedule and, until shortly before 
the hearing, did not punch a clock. There were times when her 
husband was not working and she would have been the only 
one in the restaurant with any authority. Yi Hui admitted that 
she signed the Resp


c-
count. The fact that she gave permission to Lin to take time off 
is some indication that employees looked to her as someone 
with authority to speak and ac
t for management. The presence 
of several of her relatives as employees would also convey to 

position to affect the hiring of employees. I also note that, in 
the incident at issue here, Lin 
was summoned to come into the 

wanted to see him. Rather than ignore this request, Lin co
m-
plied. His compliance indicates that Yi Hui was perceived as 
someone with authority over the employees. Fina
lly, as will be 

e-
ment by making a similar statement at a later date. The ev
i-
dence in the record, particularly her status as the wife of the 
owner, is sufficient to support a finding that Yi Hui w
as an 
agent of the Respondent when she made the statement attribu
t-
ed to her by Lin. 

306 NLRB 693 
(1992); 
Airborne Freight Corp., 
263 NLRB 1376 (1982).
 

d-

 
denial. Although she denied making this 
statement to Lin, she volunteered that she said essentially the 
same thing to De Quan Lu, another employee. Specifically, she 

want to picket outside? You 
see. They picket outside. If you 


still be a violation of the Act as it amounts to a threat of di
s-
charge for engaging in protected con
certed activity. In any 

based on her demeanor. I note that, at the beginning of her te
s-
timony and for much of it, she appeared soft
-
spoken. However, 
whenever the questioning turned to Wen Dong Li
n, she became 
animated and almost agitated, raising her voice and voluntee
r-
ing negative opinions about Lin as a person and a worker. Yi 
  
 
 
 
 
KAWA SUSHI RESTAURAN
T
 
 
 
 
 
613
 
 
 
 

and rendered it unreliable.
 
Accordingly, based on the above, 
I find that the Respondent 
violated the Act as alleged when Yi Hui threatened Wen Dong 


 
The complaint also alleges that Yi Feng threatened Lin with 
discharge for his sup
port of Ye in early February when Lin 
returned to the restaurant after his court appearance and asked 

Feng told Lin he was busy and to come back in a few minutes, 
Lin went outside and joined
 
Ye as he picketed. When he went 
back into the restaurant later, as directed by Yi Feng, Yi Feng 


Feng denied making this statement. 
The statement attributed to 
Yi Feng by Lin, however, is similar in phraseology to the 
statement Yi Feng admitted making to Ye when he fired him, 

This similarity makes it more probable that Yi
 
Feng would 
have used this phrasing than that Wen Dong Lin fabricated the 
statement. I thus credit Lin and find that Yi Feng in fact threa
t-
ened Lin as alleged in the complaint.
 

-
hire 
 
Wen Dong Lin
 
The complaint alleges that
 
the Respondent violated Section 
8(a)(1) of the Act by failing to reinstate Wen Dong Lin to his 
former position since about February 2010. The complaint also 
alleges that the Respondent suspended Wen Dong Lin on D
e-
cember 20, 2009, in violation of Section 8
(a)(1) of the Act. The 
evidence establishes that Wen Dong Lin was not suspended in 
December, after his altercation with De Quan Lu. It is undi
s-
puted that he continued to work without incident until January 
11 and then, by his own testimony, was told not to
 
come back 
because Lu had retained a lawyer. This evidence is insufficient 
to establish a violation of the Act and counsel for the Acting 
General Counsel concedes as much in her brief. 
 

Responde
nt had lawfully suspended both Wen Dong Lin and 
De Quan Lu as a result of the December 1, 2009 incident, it 
violated the Act in February 2010 when it refused to reinstate 
Lin while reinstating Lu because the Respondent was motivated 


discharge. As noted previously, there is no dispute that Lin was 
the only employee of the Respondent to participate with Ye in 
the picketing of the restaurant. The Respondent, in defense, 
claims on the one hand that it d
id not refuse to reinstate Lin 
because he never asked for his job back. Alternatively, perhaps 

testimony establishes that in fact Lin did seek reinstatement, the 
Respondent argues that it made t
he choice to reinstate Lu and 
not Lin because Lin was the aggressor and Lu the victim during 
the December 1 altercation.
 


Wright Line 
est
ablishes the test to be applied to the facts here.
14
 
Specifically, the General Counsel must show by a preponde
r-
ance of the evidence that protected activity was a motivating 

m-
ployee. Once the Gen
eral counsel has met this burden, the bu
r-
den shifts to the employer to show that it would have taken the 
same action even absent protected activity. In order to meet the 
initial burden, General Counsel must show that the employee 
engaged in activity that w
as protected by the Act, that the e
m-
ployer was aware of this activity and that there is a causal co
n-
nection between the protected activity and the adverse action. 
Metropolitan Transportation Services, 
351 NLRB 657 (2007). 
If the General Counsel meets this 
burden, the employer must do 
more than show that it had a legitimate reason to take the action 
it did. It must show, by a preponderance of the evidence, that it 
would have taken the same action even in the absence of pr
o-
tected activity. 
Roure Bertrand Dupo
nt, Inc.,
 
271 NLRB 443 
(1984).
 
Because there is no dispute that Wen Dong Lin joined Tian 


this activity, the General Counsel has satisfied
 
the first two 

o-
ward this protected conduct is shown by the two unlawful 
threats made to Lin, by the boss and his wife, stating that the 
Respondent could not employ him if he picketed or supported 
Ti


dealing with the aftermath of the confrontation between Lin and 
Lu. These statements, particularly the one made by Yi Feng 
contemporaneous
 

n-

of proof.
 
U Ocean Palace Pavilion, Inc., 
345 NLRB 1162, 
1162 fn. 2 (2005).
 
The Respondent attempted to show that it would have taken 
the same action 

that Lu was also an active member of the Union and Associ
a-
tion whom the Respondent believed had been sent to work in its 

settlement agreement. When faced 
with a dispute between two 
active union members, the Respondent tried to avoid problems 
with the Union by sending both workers home until they settled 
their dispute. When the charges against both men were dropped 
and the Respondent was faced with having to
 
make a choice 
whom to take back, the Respondent chose Lu because he was 


 
Yi Feng at first testified that he did not reinstate Wen Dong 
Lin because Lin
 
never asked for his job back. Yi Feng ultimat
e-



testified that he
 

and Yi Feng wanted to give him an opportunity because Lu had 
no job. Yi Feng never specifically said that he chose Lu over 
                                        
                  
 
14
 
Wright Line, 
251 NLRB 1083, 1089 (1980), enfd. 622 F.2d 899 
(1st Cir. 1980), cert. denied 455 U.S, 988 (1982). 
 
 614
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 

l
leged 
aggression. In fact, Yi Fen
g had testified that he did not witness 
any assault by Lin. All he saw was Lu sitting on the ground. He 
did not know how he got there. Yi Feng was also aware that 
both men were issued summonses to appear in court. So he 
could not have believed that Lu was 
a mere victim. In fact, Yi 
Feng testified that he did not want Lu and Lin working together 
until they settled their dispute. The fact that he kept Lin wor
k-
ing as a delivery worker while Lu was out for medical reasons 
suggest that Yi Feng was not too concer

aggression toward Lu. Rather, his main concern, as expressed 
in his testimony, was to avoid problems with the Union and the 

treatment of Lin, vis a vis Lu, do not withsta
nd scrutiny, I find 
that these reasons are a pretext to hide the true motivation b
e-

as explicitly stated to Wen Dong Lin by both Yi Feng and his 


refusal to reinstate Wen Dong Lin in February 2010 thus vi
o-
lated Section 8(a)(1) of the Act.
 

 
As noted at the beginning of this decision, counsel for the 
Acting General Counsel amended the complaint at th
e hearing 
to allege that the Respondent violated Section 8(a)(1) of the 
Act, during preparation for the hearing, by Yi Feng interroga
t-
ing employees about their union activities and sympathies and 
the union activities and sympathies of other employees witho
ut 
giving them assurances against reprisal as described in the 


supra. In support of this 
allegation, counsel for the Acting General Counsel relies on the 
testimony of De Quan Lu and Yi Feng regarding their conve
r-
satio

 
On cross
-
examination by counsel for the Acting General 
Counsel, Lu testified that Yi Feng asked him to speak to the 

speak to her. 
When asked specifically what Yi Feng said to 


further that he did not meet with the attorney until he came to 
the Regional Offic
e on the day of the hearing.
15
 
Lu did not 
testify that Yi Feng asked him any questions about either his 

 
Counsel for the Acting General Counsel also questioned Yi 
Feng about his conversations with Lu before 
Lu testified. When 
counsel asked Yi Feng how Lu knew to come to the hearing to 


Feng told Lu what he meant, Yi Feng testified as follow
s:
 
 
They messed up. They messed up, and Wen Dong Lin

Tian 


and you are in charge. You have to be fair.
 
 
                                        
                  
 
15
 
This testimony was contradicted by the representations made on 

other employee witnesses, through an interpreter, at the restaurant.
 
Significantly, Yi Feng did not t
estify that he asked Lu any 
que
s
tions, either about his testimony or about his or other e
m-

any questioning of the employees was the statement by the 

mployees, with 
the aid of an interpreter, in the week before the trial. There is no 
evidence, nor any allegation, that the attorney interrogated e
m-

 
The Board, in 

supra, att
empted to strike a 

employees to investigate unfair labor practice charges or pr
e-
pare for trial and the right of the employees to be free of coe
r-
cion in the exercise of their statutory rights. The Bo
ard in that 
case set forth a list of assurances that an employer or its legal 
representative had to give any employee before questioning 
them about union or other protected activities. An employer 
must (1) communicate to the employee the purpose of the que
s-
tioning; (2) assure the employee that no reprisal will take place; 

voluntary basis; (4) question the employee in a noncoercive 
manner in a context free from employer hostility to union o
r-
ganiza
tion; and (5) limit the questioning to topics necessary for 
the purpose stated without prying into other union matters, 

of mind or otherwise interfering with the statutory rights of 
employees.
 
146 NLRB at 775.
 
The evidence relied upon by the Acting General Counsel to 
prove the alleged 

 
violation is insufficient. 
Specifically, neither Lu nor Yi Feng ever testified that Yi Feng 

 
by the Act. 
There is nothing in the record to contradict their testimony that 
Yi Feng merely told Lu to appear and testify. There was no 
testimony elicited regarding what, if anything, the Respon
d-

b
sent 
such evidence, I cannot find that an unlawful interrogation took 
place. Accordingly, I shall recommend that this allegation be 
dismissed.
 
C
ONCLUSIONS OF 
L
AW
 
1. By threatening employees with discharge if they engaged 
in protected concerted activity, th
e Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act.
 
2. By refusing, since in or about early February 2010, to r
e-
instate Wen Dong Lin to his former delivery job bec
ause he 
engaged in concerted activities that were protected by the Act,  
the Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Section 
2(6) and (7) of the Act.
 
3. The Respondent has not violated t
he Act in any other 
manner alleged in the amended complaint.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectuate
 
the 
policies of the Act.
 
  
 
 
 
 
KAWA SUSHI RESTAURAN
T
 
 
 
 
 
615
 
 
 
 
The Respondent, having unlawfully refused to rehire Wen 
Dong Lin, must offer him reinstatement to his former position 
and make him whole for any loss of earnings and other ben
e-
fits. Backpay shall be computed in accordance with 
F. 
W. 
Woolworth Co
., 90 NLRB 289 (1950), with interest at the rate 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987), compounded daily as prescribed in 
Kentucky River 
Medical Center, 
356 NLRB 
6
 
(2010). 
 
The Acting General Counsel, in the amend
ed complaint and 
on brief, has requested, as an additional remedy, that the R
e-
spondent be ordered to reimburse Wen Dong Lin for the diffe
r-
ence in taxes owed upon receipt of a lump
-
sum payment and 
the taxes he would have owed had there been no unlawful di
s-
c
harge. The Acting General Counsel also seeks an order requi
r-
ing that the Respondent submit to the Social Security Admi
n-

when paid, may be allocated to the appropriate quarters. The 
Acting Gener
al Counsel argues that failure to include such 
provisions effectively deprives a discriminatee of restoration of 

Thus, the payment of a lump
-
sum back pay award will likely 
put a discriminatee
 
in a higher tax bracket than he would have 
been had he not been terminated and had earned the back pay in 
the normal course of his employment. According to the Acting 
General Counsel, when the Board previously considered and 
rejected such a remedial provi
sion, Federal and many State 
income tax laws permitted income averaging in such circu
m-
stances. As a result, the Board felt it unnecessary to include the 
relief sought here. See 
Hendrickson Bros., Inc., 
272 NLRB 438 
(1985), enfd. 762 F.2d 990 (2d Cir. 1985)
; 
Laborers Local 282 
(Austin Co.), 
271 NLRB 878 (1984). In the years since the 
Board decided those cases, Congress repealed income avera
g-
ing and many states have followed suit. The Board has not 
addressed the issue since the repeal of income averaging. Whi
le 
the Acting General Counsel makes a persuasive argument in 


standard remedy is best determined by the Board.
 
On these findings
 
of fact and conclusions of law and on the 
entire record, I issue the following recommended
16
 
ORDER
 
The Respondent, Kawa Sushi Inc. a.k.a. Kawa Sushi 8 Av
e-
nue Inc. d/b/a Kawa Sushi Restaurant, New York, New York, 
its officers, agents, successors, and assig
ns, shall
 
1. Cease and desist from
 
(a) Threatening employees with discharge if they engage in 
protected concerted activities.
 
(b) Refusing to reinstate employees who engage in protected 
concerted activities.
 
(c) In any like or related manner interfering wi
th, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
                                        
                  
 
16
 
If no exceptions are filed as provided by Sec. 102.46 of the 

ions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 

ffer 
Wen Dong Lin full reinstatement to his former job or, if that 
job no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or priv
i-
leges previously enjoyed.
 
(b) Make Wen Dong Lin whole for any lo
ss of earnings and 
other benefits suffered as a result of the unlawful refusal to 
reinstate him in February 2010, in the manner set forth in the 
remedy section of the decision.
 

e-
move from its files an
y reference to the unlawful refusal to 
reinstate Wen Dong Lin, and within 3 days thereafter notify Lin 
in writing that this has been done and that the refusal to rei
n-
state him will not be used against him in any way.
 
(d) Preserve and, within 14 days of a r
equest, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, an
d all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.
 
(e) Within 14 days after service by the Region, post at its f
a-
cility in New York, 
New York, copies of the attached notice 
marked 

Appendix B

17
 
in both English and Chinese. Copies of 
the notice, on forms provided by the Regional Director for R
e-

p-
resentative, shall be posted by t
he Respondent and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted. In 
addition to physical posting of paper notices, the notices shall 
be distributed electronically, such as by
 
email, posting on an 
intranet or an internet site, and/or other electronic means, if the 
Respondent customarily communicates with its employees by 
such means. Reasonable steps shall be taken by the Respondent 
to ensure that the notices are not altered, de
faced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Respon
d-
ent shall duplicate and mail, at its own expense,
 
a copy of the 
notice to all current employees and former employees e
m-
ployed by the Respondent at any time since November 1, 2009.
 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible offici
al 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
 
 
 
                                        
                  
 
17
 
If this Order is enforced by a judgment of a
 
United States court of 
appeals, the word

a-

g-
ment of the United States Court of Appeals Enforcing an order of the 

 
